Citation Nr: 1106545	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  08-37 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 70 
percent for service-connected posttraumatic stress disorder 
(PTSD) with major depressive disorder.

2.  Entitlement to a total disability rating based on individual 
unemployability as a result of service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in January 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In December 2010, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the Portland, Oregon RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's service-
connected PTSD is manifested by deficiencies in most areas of 
social functioning and occupational functioning including 
nightmares, intrusive thoughts, avoidant behavior, irritability, 
anger, exaggerated startle response, hypervigilance and depressed 
mood; the Veteran was assigned a GAF score that ranged from 52 to 
60.

3.  The Veteran is currently service connected for PTSD, rated as 
70 percent disabling; tinnitus, rated as 10 percent disabling; 
and right ear hearing loss, rated as 0 percent disabling.

4.  The evidence of record shows that the Veteran is unable to 
secure or follow a substantially gainful occupation as a result 
of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess of 
70 percent for service-connected PTSD with major depressive 
disorder have not been met or approximated.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 
9411 (2010).  

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.341, 4.1, 4.3, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the claim of entitlement to a TDIU, the Board is 
granting in full the benefits sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

For increased-compensation claims, section 5103(a) requires, at a 
minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
Codes," and that the range of disability applied may be between 
0 percent and 100 percent "based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be 
veteran specific, or refer to the effect of the disability on 
"daily life").

After careful review of the claims folder, the Board finds that a 
May 2008 letter satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter informed the 
Veteran of the specific rating criteria to show an increased 
rating for his service-connected PTSD.  The RO notified the 
Veteran of the types of medical or lay evidence that he may 
submit.  Specifically, the Veteran was informed of the evidence 
that may affect the disability rating might include evidence 
demonstrating the nature and symptoms of the condition, the 
severity and duration of the symptoms and the impact of the 
symptoms on employment and daily life.  The letter noted that the 
types of evidence that may be relevant include on-going treatment 
records, statements from employers as to job performance and lay 
statements discussing observations of the Veteran's disability 
symptoms.  

The May 2008 letter was provided to the Veteran after the initial 
AOJ decision in January 2007.  The Board finds that this error 
was not prejudicial to the Veteran because the actions taken by 
VA after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the Veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but the 
AOJ also readjudicated the case by way of the statement of the 
case issued in October 2008 after the notice was provided.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).  
The Veteran will not be prejudiced by the Board proceeding to 
decide his claim, as the timing error did not affect the 
essential fairness of the adjudication.  

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains the Veteran's service treatment records, VA 
treatment records, private treatment records, VA examination 
reports dated in May 2006 and July 2008 and lay statements from 
the Veteran's previous employers and friends.

The May 2006 and July 2008 VA examination reports reflect that 
the examiners conducted a review of the Veteran's claims file in 
addition to obtaining oral history and an evaluation of the 
Veteran with respect to his PTSD.  The examiners documented the 
claimed symptoms and the effect those symptoms have on his 
occupational functioning and daily activities.  Accordingly, the 
Board concludes that the examinations are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(VA must ensure that any VA examination undertaken during an 
appeal is adequate for rating purposes).  

Additionally, the claims file contains the Veteran's statements 
and testimony in support of his claim.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence that has not been obtained.  The 
record also presents no basis for further development to create 
any additional evidence to be considered in connection with the 
matter currently under appeal.  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action. 

II.  Merits of the Claim for an Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  When the evidence is in relative equipoise, the veteran 
is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the Veteran's capacity for adjustment 
during periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  38 C.F.R. § 4.126 (2010).  

The Veteran's service-connected PTSD is presently assigned a 70 
percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
PTSD is rated pursuant to the General Rating Formula for Mental 
Disorders.  Id.  Under the General Rating Formula for Mental 
Disorders, a 70 percent rating is prescribed for occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or own 
name.  Id.

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  The use of such terminology 
permits consideration of items listed as well as other symptoms 
and contemplates the effect of those symptoms on the Veteran's 
social and work situation.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  In determining whether the Veteran meets the 
criteria for a 70 percent rating, the Board must consider whether 
the Veteran has deficiencies in most of the following areas: 
work, school, family relations, judgment, thinking, or mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall level 
of functioning.  The GAF Scale is to be rated with respect only 
to psychological, social and occupational functioning.  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 1994 (DSM-IV), at 44.  GAF scores range from 1-100 with 
the higher numbers representing higher levels of functioning.  A 
GAF score ranging between 41 and 50 indicate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, occasional 
panic attacks) or serious impairment in social, occupation or 
school functioning (e.g., no friends, unable to keep a job).  A 
GAF score between 51 and 60 reflects moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupation, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

The medical evidence of record consists of VA examination reports 
dated in May 2006 and July 2008 with a September 2009 addendum.  
Furthermore, the Veteran provided additional information about 
his PTSD symptoms in his testimony before the Board and written 
statements and lay statements from friends.  The Board finds that 
this evidence, the most pertinent of which is summarized below, 
shows that the Veteran's condition as a whole more closely 
approximates the criteria for a 70 percent disability rating

In this regard, the evidence of record is negative for 
characteristics such as gross impairment in thought processes or 
communication; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living; disorientation to time or place; or 
memory loss for names of close relatives, own occupation, or own 
name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Specifically, the VA examinations evaluating the Veteran's PTSD 
and major depressive disorder symptoms noted that the Veteran's 
speech was clear, coherent and spontaneous with no pressure of 
speech.  He was described as intelligent with coherent and goal-
directed thinking.  He was oriented to person, place and time.  
The Veteran did not demonstrate any major psychopathology such as 
hallucinations, delusions or preoccupations.  The VA examiner in 
May 2006 determined that the Veteran's memory was intact for both 
short-term and long-term memory; however, the July 2008 VA 
examiner noted that the Veteran showed some disruption in 
attention and concentration.  The VA examinations also reveal 
that the Veteran did not have any current intent to hurt himself 
or others.  The Veteran testified before the Board that he has 
had thoughts of suicide many times over the years.  Hearing 
Transcript at 9.  He has also indicated a foreshortened sense of 
future.  The Veteran demonstrated euthymic mood during the VA 
examinations.  

Furthermore, the evidence shows that the Veteran's symptoms do 
not result in total occupational and social impairment due to his 
PTSD and major depressive disorder.  The May 2006 VA examination 
report reveals that the Veteran most recently worked for two 
construction companies, but he resigned his last position due to 
conflicts with the boss.  At the time the May 2006 examination, 
he did some work for his landlord and some casual work "here and 
there."  He thought he might be able to do some work on a self-
employed basis.  During the July 2008 VA examination, the Veteran 
reported that he was working at odd jobs.  He had done that work 
for the past four years and he had his own business.  During the 
summer months he would work approximately 40 hours a week lasting 
four to five months.  In the wintertime, he worked much less, 
where some weeks he did not work at all and other weeks he might 
have worked approximately 15 hours, due to less demand.  The 
Veteran has had difficulty working with coworkers and supervisors 
in the past.  The Veteran testified in December 2010 that he has 
difficulty working for other people because of his anger.  He 
does well when he works alone.  He testified that he is not 
currently working and the last time he had a full-time job was 
about four years ago with a construction company.  

With respect to social impairment, the Board finds that the 
evidence indicates his PTSD with major depressive disorder 
results in moderately-severe social impairment.   The Veteran is 
divorced after two marriages.  He has a reclusive lifestyle where 
he spends most of his time by himself or with his dog.  He has 
intimacy problems and he tends to isolate himself from others.  
The Veteran testified that he does not like to be near people and 
he is not close to any family members.   

Although the evidence indicates the Veteran's PTSD with major 
depressive disorder has contributed to his current unemployment 
and caused moderately-severe impairment in social functioning, in 
reviewing the entire evidence of record, his symptoms do not more 
closely approximate total occupational and social impairment due 
to PTSD.  Based on the evidence and analysis discussed above, the 
criteria for a 100 percent rating have not been met or 
approximated.

The Veteran's GAF score ranged between 52 and 60 throughout the 
entire claims period.  This range in GAF score reveals moderate 
symptoms with moderate difficulty in social and occupational 
activities.  Thus, the Veteran's GAF score is consistent with the 
Veteran's overall disability picture including symptoms reported 
at the VA examinations and discussed in the lay evidence 
indicating that the Veteran's disability picture more closely 
approximates the current 70 percent disability rating.

The Board has considered whether staged ratings are appropriate.  
The competent medical evidence of record shows that the Veteran's 
PTSD symptoms have not fluctuated materially during the course of 
this appeal.  As such, a staged rating is not warranted.  

According to VA regulation, in exceptional cases where schedular 
ratings are found to be inadequate, the RO may refer a claim to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular 
disability rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and it is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation for 
service-connected PTSD is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's PTSD with 
the established criteria found in the rating schedule for a 
mental disorder shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  The 
Board notes that the record indicates the Veteran is unemployed 
in part due to his increased anxiety as a symptom of his PTSD; 
however, this is contemplated in the assignment of the 70 percent 
disability rating.  In this case the Board finds that the 
evidence of record shows that the Veteran's PTSD symptoms have 
not caused marked interference with employment that has not 
already been considered in the Veteran's current disability 
rating.  Furthermore, the medical record does not show that the 
Veteran's PTSD has necessitated frequent periods of 
hospitalization or otherwise rendered impracticable the regular 
schedular standards for rating such disability.  Under these 
circumstances, and in the absence of factors suggestive of an 
unusual disability picture, further development in keeping with 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are impaired).

III.  Merits of the Claim for TDIU

The Veteran contends that his service-connected PTSD and loss of 
hearing prevents him from securing or following any substantially 
gainful occupation.  Total disability will be considered to exist 
when there is present any impairment of mind or body, which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340 
(2010).  If the total rating is based on a disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, it 
must be determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to advancing 
age.  38 C.F.R. § 3.341 (2010).  In evaluating total disability, 
full consideration must be given to unusual physical or mental 
effects in individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment preventing 
the usual amount of success in overcoming the handicap of 
disability and to the effects of combinations of disability.  38 
C.F.R. § 4.15 (2010).

If the schedular rating is less than total, a total disability 
evaluation can be assigned based on individual unemployability if 
the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he or she has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability rated at 
40 percent or higher and the combined rating is 70 percent or 
higher.  38 C.F.R. § 4.16(a) (2010).  For the purpose of one 60 
percent disability, or one 40 percent disability in combination, 
the following will be considered as one disability: (1) 
disabilities of one or both upper extremities, or of one or both 
lower extremities, including the bilateral factor, if applicable, 
(2) disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal 
neuropsychiatric, (4) multiple injuries incurred in action, or 
(5) multiple disabilities incurred as a prisoner of war.  It is 
provided further that the existence or degree of non-service 
connected disabilities or previous unemployability status will be 
disregarded where the percentages referred to in this paragraph 
for the service-connected disability or disabilities are met and 
in the judgment of the rating agency such service-connected 
disabilities render the Veteran unemployable.   

Marginal employment shall not be considered substantially gainful 
employment.  For purposes of 38 C.F.R. § 4.16, marginal 
employment generally shall be deemed to exist when a veteran's 
earned annual income does not exceed the amount established by 
the U.S. Department of Commerce as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination.  38 
C.F.R. § 4.16(a).

The Board notes that the Veteran is service-connected for PTSD 
with major depressive disorder, rated as 70 percent disabling; 
tinnitus, rated as 10 percent disabling; and right ear hearing 
loss, rated as noncompensable.  As the Veteran's PTSD with major 
depressive disorder is rated as 70 percent disabling, the 
schedular criteria for consideration of a total rating under the 
provisions of 38 C.F.R. § 4.16(a) are met.  Nonetheless, the 
Board must also determine whether the Veteran is unable to secure 
or follow a substantially gainful occupation as a result of her 
service-connected disabilities.    

Based on the evidence of record, the Board finds that the Veteran 
is unable to secure or follow a substantially gainful occupation 
due to his service-connected disabilities.  In order to establish 
an inability to maintain a substantially gainful occupation, as 
required for a TDIU award pursuant to 38 C.F.R. § 3.340(a), a 
veteran is not required to submit proof that he is 100 percent 
unemployable.  See Roberson v. Principi, 251 F.3d 1378, 1385 
(2001).  Instead, the regulations contemplate more flexibility in 
the employability determination.  Id.  

The evidence shows that the Veteran's service-connected 
disabilities make employment in any type of position extremely 
difficult.  The Veteran has difficulty maintaining employment due 
to his PTSD symptoms of anger, irritability and inability to work 
with others.  He last worked for two construction companies, one 
for approximately one and a half years and the other only lasting 
about five months.  It appears that he has also been self-
employed doing odd jobs in his neighborhood.  The Veteran 
testified in December 2010 that he is currently unemployed.  The 
Board observes that the VA examiner in May 2006 determined at 
that time the Veteran appeared to be able to work on a part-time 
basis.  The July 2008 VA examiner noted that the Veteran's PTSD 
has affected his occupational functioning in that he functions 
best alone.  This has resulted in reduced productivity and 
limitation in the type of jobs that he can maintain.  During the 
July 2008 VA examination, the Veteran showed disruptive attention 
and concentration.  The Veteran testified that he cannot get a 
job working for or with other people.  He is not currently 
employed, but he will occasionally do odd jobs fixing things here 
and there to get by.  He testified that he sometimes will not 
make any money for a month of two.  The Veteran asserted that it 
was really difficult for him to hold down a job.  He also noted 
that there are times he cannot work due to his depression.  

Based on the foregoing, the overall evidence of record suggests 
the Veteran would have difficulty with any occupation due to his 
severe PTSD and major depressive disorder.  Therefore, the Board 
concludes the Veteran is unable to secure or follow a 
substantially gainful occupation due to his service-connected 
disabilities.  Resolving any reasonable doubt in favor of the 
Veteran, the Board finds that entitlement to a TDIU is warranted.     


ORDER

1.  Entitlement to a disability rating in excess of 70 percent 
for service-connected PTSD with major depressive disorder is 
denied.

2.  Entitlement to a TDIU is granted.




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


